Order affirmed, with twenty dollars costs and disbursements. The complaint on its face does not show that the stock of merchandise which was the subject of the transfer was not intended for resale in the regular conduct of the business of the transferor. The admissions made by plaintiffs in the affidavits on the application for summary judgment under rule 113 of the Rules of Civil Practice, which were especially limited to the purposes of that motion, cannot be used by defendant here. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.